Citation Nr: 1757808	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from August 1987 to September 2007.  The Veteran's awards include the Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially filed a notice of disagreement with seven issues addressed in the May 2008 rating decision.  An August 2009 rating decision provided an increased rating for sleep apnea and granted service connection for plantar fasciitis.  The RO then issued a Statement of the Case for the issues of an increased rating for sleep apnea, and service connection for hearing loss, a skin rash, a lumbar spine disability, a right ankle disability, and a left knee disability.  On his September 2009 substantive appeal, the Veteran indicated he only wished to appeal the issues of entitlement to service connection for a right ankle disability, a left knee disability, and a low back disability.  Subsequently, in a November 2015 rating decision, the Veteran's claim of entitlement to service connection for a left knee disability was granted.  As such, the issues remaining on appeal are limited to service connection for a right ankle disability and a low back disability.

On his September 2009 substantive appeal, the Veteran requested he be scheduled for a Board hearing at his local RO.  He was scheduled for a Travel Board hearing in September 2017.  His representative wrote to VA to reschedule his hearing due to a death in the family.  His hearing was rescheduled for November 2017.  The Veteran failed to report to this scheduled hearing, as such, the Board considers the request withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the Veteran served for 20 years in the U.S. Marine Corps.  His October 1986 enlistment medical history and examination were negative for complaints related to, or signs/symptoms of a right ankle or low back disability.  An August 1987 treatment record noted the Veteran's hand and ankle injury and the need for an ankle wrap.  A December 1989 treatment record noted the Veteran had right ankle pain for the past two days after landing on it wrong while playing basketball.  He had slight edema and tenderness.  He reported a history of a right ankle fracture in 1988 when he landed on his toes first, then inversion and throbbing pain.  A December 1989 x-ray ruled out fracture.  A second December 1989 treatment record noted that the Veteran had an ankle injury 10 days prior that was deemed a first degree sprain.  He continued to have minimal edema distal to the lateral malleolus, and tenderness to the same.  He was noted to have a resolving ankle sprain.  

In November 2005, the Veteran was in a motor vehicle accident (MVA).  He noted any kind of movement, but especially bending caused sharp pains on the right side of his head all the way down to his hand.  In December 2005, he reported history of low back pain, now with increased pain with bending and sitting.  He injured his back in a MVA where he was hit from behind.  He was diagnosed with low back pain.  X-rays showed a "normal limited lumbar spine."  Another December 2005 treatment record included the Veteran's complaints of remaining very stiff and bending was very painful.  He noted he could not stand or sit for long periods of time.   He was assessed with MSLBP (musculoskeletal low back pain).  On his April 2006 medical history he reported recurrent back pain and swollen painful joints.  He reported the November 2005 motor vehicle accident and that his low back was "much improved now, however, he had intermittent episodes of pain."  He did not report ankle pain in his explanations.  He noted foot and knee pain.  In June 2006, he was noted to have "chronic recurrent lumbago" following his November 2005 car accident.  His low back pain was exacerbated by running.  He had sharp pain over the lumbar region.  An October 2006 medical examination showed a normal evaluation of his lower extremities and spine.  On his October 2006 medical history he again noted recurrent back pain.  He did not complain about any right ankle symptoms.  A July 2007 medical history noted recurrent back pain and stiffness.  He also reported "ongoing shoulder/back pain with stiffness, and occasional pain."  He was in physical therapy with good results. 

Post-service, the Veteran was afforded VA examinations in December 2007.  For some reason, his right ankle and low back range of motions were not taken at the time of his examinations.  Afterwards, the examiner noted that he tried to have the Veteran come back in to provide range of motion tests, but that he failed to report for scheduled appointments.  

The December 2007 VA spine examination included that the Veteran was involved in two car accidents, the first occurring in 1991 in Saudi Arabia, and the second occurring in 2004.  The Veteran reported daily pain, and that he took Motrin daily.  The examination report includes information on back spasms, pain with motion, muscle strength, etc. but does not include range of motion testing.  The Board is unsure how the VA examiner could comment on pain with motion without range of motion testing.  The examination report also included that the Veteran had a normal spine x-ray, although the date is not cited.  The diagnosis was "chronic low back pain.  Insufficient evidence to warrant an acute diagnosis.  Normal examination.  Normal x-ray."

The December 2007 VA joints examination the Veteran reported that while running in Hawaii the Veteran stepped in a hole and twisted his right ankle.  He was treated with an ankle wrap, pain meds, and crutches.  He noted he also injured his left ankle hiking.  He reported he had ongoing pain in both ankles for the past 15 years.  Again, range of motion testing was not provided during the initial examinations, and the Veteran failed to show up for appointments to complete range of motion studies.  X-rays of his ankles indicated an "old injury to the left medial malleolus" without evidence of current fracture or dislocation.  The examiner diagnosed "bilateral ankle pain."

A January 2008 VA podiatry record noted the Veteran's complaints of plantar fasciitis (for which he is service-connected) and bilateral ankle pain.  He reported a history of sprains to his ankles in service, and his right ankle required a cast for one month.  He was assessed with a "history of ankle sprains."

In September 2010, the Veteran was afforded a VA cervical spine examination.  He again reported his history of a motor vehicle accident in service.  The record also contained a February 2010 private treatment record diagnosing C5-6 disc herniation.  The majority of the examination focused on the Veteran's cervical spine, and upper extremities.  However, it did include range of motion testing or the lumbosacral spine, and they were significantly limited (flexion from zero to 8 degrees with pain).  Unfortunately, the examiner only provided a cervical spine diagnosis. 

Given that the evidence shows that the Veteran complained of right ankle and low back pain in service and post-service, and that the 2008 examination was inadequate, the claims must be remanded for additional examinations.  Unfortunately, the limited post-service records do not include diagnoses.  The Veteran is noted to have a "history of ankle sprains" and "chronic low back pain."  Additional VA examinations should include any necessary imaging studies and a nexus opinion to any diagnosed disorders.

Ongoing VA treatment records should also be obtained as the most recent in the electronic record are more than five years old. 

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records from 2010 onward should be added to the electronic record.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA spine examination.  Following interview and examination of the Veteran, the examiner should provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a lumbar spine disability as a result of his military service?  The examiner should note the Veteran's 2005 motor vehicle accident and subsequent treatment.

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a lumbar spine disability that is due to or a result of any of his service-connected disabilities, to include his cervical spine disability?

All opinions expressed must be supported by rationales/explanations.

3.  Schedule the Veteran for a VA joints examination.  Following interview and examination of the Veteran, the examiner should provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a right ankle disability as a result of his military service?  The examiner should note the Veteran's 1987 and 1989 right ankle injuries and subsequent treatment.

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a right ankle disability that is due to or a result of any of his service-connected disabilities, to include his knee/foot disabilities?

All opinions expressed must be supported by rationales/explanations.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




